Citation Nr: 0523108	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  01-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from July 1964 to June 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) from a  rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This case was last before the Board in November 2003, when 
the Board denied (for the second time) the present appeal 
seeking service connection for sarcoidosis.  Subsequently, an 
appeal was taken to the U. S. Court of Appeals for Veterans 
Claims (Court).  By Order dated June 23, 2005, the Court 
granted a joint motion of the parties, vacated the Board's 
decision and remanded this appeal to the Board for further 
action.  


REMAND

The appellant contends that he was hospitalized at the VA 
Medical Center (MC) in Charleston, SC, for the treatment of 
sarcoidosis within one year of service.  Several searches for 
these medical records have been unsuccessful.  However, both 
parties have argued that the RO did not fully comply with the 
Board's remand instructions in September 2001, and the Court 
has remanded this appeal to the Board for this reason.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2005, the appellant submitted a copy of the "PATIENT 
RULES" allegedly issued to him by the Charleston VAMC in 
August 1967; together with an October 1969 letter to him from 
the Charleston VAMC indicating that his VA hospital records 
were being forwarded to the VAMC in Columbia, SC.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  At the same time, the AMC or the RO 
should make an additional search for all 
VA medical records pertaining to the 
appellant's treatment (both inpatient and 
outpatient) at the VAMC in Charleston, 
SC, from June 1967 to January 1970.  
Enquiries should be directed to the 
appropriate officials at both the 
Charleston, SC, VAMC and the Columbia, 
SC, VAMC, and to any other appropriate 
Federal official.  If received, copies of 
these medical records should be 
incorporated into the claims file.  If 
these medical records are not found, the 
AMC or the RO must: (1) continue to 
search for them until it can make a 
determination either that these medical 
records do not exist or that further 
attempts to locate these medical records 
would be futile (see 38 C.F.R. 
§ 3.159(c)(2)), together with a written 
explanation of the reasons and bases for 
these determinations which should be 
prepared and incorporated into the claims 
file; and (2) notify the appellant of the 
negative results of this additional 
search and the reasons therefor in 
accordance with 38 C.F.R. § 3.159(e)).  

5.  After all appropriate development has 
been completed, including obtaining 
additional VA examinations or medical 
opinions, if necessary, the AMC or the RO 
should readjudicate the current claim on 
a de novo basis.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

